OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and the certified question not answered upon the ground that it is unnecessary. The Appellate Division correctly determined that vacatur of the arbitration award would require an impermissible fact-intensive review by the courts.
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Abdus-Salaam. Taking no part: Judge Rivera.